Nelson, J.
(dissenting). I am unable to concur in the views of the majority. The precise question for decision is whether sec. 340.70 prohibits the sale of such fireworks as are mentioned in sub. (3) by a wholesaler to a retailer for resale.
In construing a statute it is the duty of the court to ascertain if possible, from the language of the law itself, construing it according to its common and approved usage, the meaning which the legislature intended. State ex rel. Madison v. Industrial Comm. 207 Wis. 652, 242 N. W. 321, and cases cited therein. When the words of a statute are not explicit the intention of the legislature may be collected from the context, from the occasion and necessity of the law, the mischief sought to be remedied, and the objects sought to be accomplished. State ex rel. Thieme v. Gregory, 202 Wis. 326, 232 N. W. 546. In case of uncertain meaning or ambiguity, recourse may be had to the legislative history of the statute (State ex rel. Badger Telephone Co. v. Rosenow 174 Wis. 9, 182 N. W. 324; Wisconsin Granite Co. v. Industrial Comm. 208 Wis. 270, 242 N. W. 191; Polzin v. *573Wachtl, 209 Wis. 289, 245 N. W. 182; United States v. Great Northern Ry. 287 U. S. 144, 154, 53 Sup. Ct. 28; United States v. Trans-Missouri F. Asso. 166 U. S. 290, 17 Sup. Ct. 540; Lewis’ Sutherland, Statutory Construction, § 471; 59 Corp. Jur. p. 1017, § 605), including amendments to the frame of the bill during its passage. 59 Corp. Jur. p. 1019.
There is no dispute that the legislature classified fireworks as follows: first, those which were considered by it to be harmless, or at least so harmless as to be permitted to be sold and used between the twenty-seventh day of June and the Fourth day of July, or the fifth day of July if the Fourth day of July falls on a Sunday; second, those which it considered so dangerous and hazardous that under no circumstances should they be permitted to be sold, kept for sale, manufactured, or brought into this state for use therein; and third, those which it considered so dangerous that they should not be sold, stored, or used unless certain requirements are complied with.
Sub. (1) obviously deals with the harmless or semi-harmless fireworks enumerated. It seems clear that the legislature intended that such fireworks might be stored without restriction but that they should not be sold by retailers or used except between the twenty-seventh day of June and the Fourth (or fifth) day of July, preserving, however, to manufacturers or wholesalers the right to sell or distribute them to retailers prior to the first day of July.
Sub. (2) deals with certain fireworks which were considered by the legislature to be so dangerous and hazardous as to require that under no circumstances should any person sell them, keep them for sale, manufacture them, or bring them into this state for use therein.
Sub. (3) deals with fireworks other than those specified in sub.' (1) and (2). As to such fireworks it seems plain that the legislature intended that they should be sold, stored, *574and used only if the requirements of sub. (3) (a), (b), and (c) were complied with.
Sub. (3) (e) is both plain and comprehensive. It provides :
“Any person who at any time sells any such fireworks other than to a person or organization which at the time has and produces an unexpired permit as required by this subsection shall be deemed guilty of a violation of this section and shall be liable for all damage caused by such fireworks.”
Construing the language of sub. (3) (e) according to its common and approved usage, it clearly prohibits the sale of any such fireworks by any person at any time other than to a person or organization which at the time has and produces an unexpired permit as required by sub. (3). Such is its clear meaning and such is its force and effect unless it may be said that, looking at the whole act, and to all of its provisions, the legislature did not intend that it should apply to sales to retailers by wholesalers, manufacturers, or distributors.
In the majority opinion it is conceded that “a retailer is within the terms of sub. (3) literally construed” and I assume that the expression “literally construed” means according to its common and approved usage. But the majority opinion states that sub. (3) (e) should not be construed as it is but should be construed as if it contained the following language: “ ‘Except any person who at any time sells any such fireworks to be used by a purchaser other than a person or organization which at the time has and produces an unexpired permit,’ ” etc. In other words, “any person” applies only to a retailer. As I view it, the majority opinion renders the statute much less effective than the legislature intended it to be.
Recourse to the legislative history of sec. 340.70 throws much light on the intention of the legislature. Sec. 340.70 was first enacted as ch. 357 by the 1929 legislature. Sub. (1) *575of sec. 2 of that chapter (omitting the enumeration of the fireworks which might be sold, stored, and used without restriction which was in all respects identical with the present statute) provided: “The following kinds of fireworks only shall be sold, stored and used in this state without restrictions.” All of the other provisions of the original act were identical with the present law. Sub. (1) as originally enacted was amended by the 1931 legislature. (Ch. 386.) The amendment originally offered as substitute amendment No. 1 A to Bill No. 368 A was as follows:
“Section 1. Subsection (1) of section 340.70 of the statute is amended to read: (340.70) (1) The following kinds of fireworks only shall be sold, stored and used in this state, w&out restrictions for private or individual use except under a permit issued pursuant to subsection (3); Chinese and domestic firecrackers not more than two inches in length nor more than three-eighths inch in diameter, outside measurements of container; colored fire in covered containers ; light torches with lighting ends covered; fountains, flowerpots, and display wheels throwing a display, not more than six feet, and uncolored sparklers not more than ten inches in length over all and three-sixteenths of an inch in diameter. None of the fireworks mentioned in this subsection shall be sold or used at any other time than from the first to the Fourth day of July of each year except as provided in subsection (3) and (4).1J
The following amendment to the substitute amendment just quoted was offered by the Committee on Education and Public Welfare: “but this provision shall not prevent the sale or distribution of fireworks to retailers by manufacturers or wholesalers prior to the first day of July.”
The original substitute amendment (supra) obviously sought to prevent the sale and use of the fireworks “mentioned in this section” at any time before the first day of July or after the Fourth (or fifth) day of July except as provided in sub. (3) and (4). It specifically sought to amend only sub. (1) of sec. 340.70 (1929 Stats.), and the *576amendment to the substitute amendment was obviously offered for the purpose of making the provision of the substitute amendment inapplicable to sales by manufacturers and wholesalers. It was the plain intention of the amendment not to subject wholesalers and manufacturers to the provisions of the substitute amendment which sought to prohibit sales of the fireworks mentioned in sub. (1) prior to the first day of July. Another amendment to strike out the words “the first” and substitute the words “the twenty-seventh day of June” was offered. The substitute amendment and the two amendments mentioned were adopted and became ch. 386.
The legislature amended only 'sub. (1) of sec. 340.70 and left the other subsections (2) and (3) untouched and unamended. Had the legislature intended that manufacturers or wholesalers might sell to retailers such fireworks as are mentioned in sub. (3), it seems reasonable to suppose that it would havfe made manifest such intention by also amending sub, (3) (e) as follows: “But this section shall not prevent the sale or distribution of such fireworks to retailers by manufacturers or wholesalers.” This, however, was not done and it seems to me to be very significant.
The purpose of the legislature in enacting sec. 340.70 was to reduce the ghastly toll of deaths, maimings, and property destruction so generally connected with the indiscriminate sale, distribution, and use of fireworks, preserving, however, the right under certain conditions to have displays of fireworks by private persons or organizations who, in the opinion of the authorities, were entitled to permits. I think sec. 340.70 reasonably construed prohibits sales by wholesalers to retailers of such fireworks as are described in sub. (3). To restrict this statute to sales by retailers, without stopping the source of supply, will make enforcement of the law much less effective than it otherwise would be.
*577The majority of the court think that the legislature did not intend to interfere with the sale of fireworks by wholesalers and manufacturers to retailers. I think, even under the decision of the court, that such commerce in fireworks between wholesalers and law-abiding retailers has been practically destroyed. A law-abiding retailer will not invest his money in fireworks not knowing that he will have an opportunity legally to dispose of them. A law-abiding retailer will seldom if ever do more than act as the agent of a wholesaler or manufacturer in selling such fireworks, or as the agent of a person or organization having a permit to buy them.
This court may probably not take judicial notice of what I believe is true: that such displays of fireworks as are usually had at Fourth of July celebrations, homecomings, fairs, etc., are almost always furnished and displayed by companies engaged in the business of putting on such displays, with the aid of trained men who know how to discharge them without particular risk to themselves or to others. I think the legislature may well have considered this well known customary practice.
In my opinion the order of the circuit court sustaining defendant’s demurrer to the first cause of action should be reversed.
I am authorized to say that Mr. Justice Fritz and Mr. Justice Fairchild concur in this opinion.